Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Tax Commission which sustained the imposition of an unincorporated business tax assessment against petitioners pursuant to article 23 of the Tax Law. H When the matter was previously before this court, we sustained the Tax Commission upon grounds not invoked by that agency (Matter of Parkmed Assoc, v New York State Tax Comm., 94 AD2d 341). As a result, when petitioners appealed from that judgment, the matter was remitted to this court (Matter of Parkmed Assoc, v New York State Tax Comm., 60 NY2d 935). Inasmuch as the Tax Commission, on appeal, conceded that subdivision (c) of section 703 of the Tax Law does not apply to a partnership practicing medicine and, since we agree with that concession, the matter must be remitted to the Tax Commission for its determination of the single issue of whether petitioners were, during the years in question, engaged in the practice of medicine. ¶ Decision withheld, and matter remitted to the New York State Tax Commission for further proceedings not inconsistent herewith. Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.